Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
	This office action is in response to the amendment filed June 14, 2021.  Claims 1 - 16 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 through 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 through 16 of U.S. Patent No. 10,699,624. 

With regard to claims 1 and 9:
Pending Application 16914533
Patent #10,699,624
Claims 1 & 9
A display degradation compensation system for adjusting operating conditions for pixels in an OLED display, said system comprising a controller programmed to


calculate pixel values for a plurality of pixels in the display,

determine the number of pixels having pixel values satisfying threshold criteria, and









if the determined number of pixels is greater than a predetermined threshold number, adjust the an operating condition for the pixels in the display until said determined number of pixels is less than said predetermined threshold number.
Claims 1 and 9
A display degradation compensation system for adjusting the operating conditions for pixels in an OLED … said system comprising a controller programmed to


calculate compensation values for the pixels in the display,

determine the number of pixels having compensation values larger than a predetermined threshold compensation value wherein the office finds Patent No. 10,699,624’s pixel compensation values as corresponding with the claimed pixel values and Patent No. 10,699,624’s values larger than a predetermined value as corresponding with the claimed values having a predetermined threshold, and


if the determined number of pixels … is greater than a predetermined threshold number, adjust the set one or more initial operating condition values until said determined number of pixels is less than said predetermined threshold number.


Although claims 1 and 9 of the present application are not identical to claims 1 and 9 in Patent No. 10,699,624, they are not patentably distinct from each other for the following reason. 
Although the office finds applicant’s amended claims 1 and 9 eliminate setting “an initial operating condition for the pixels in the display”, since courts have found, when the function attributed to a step or an element is not desired or required, it would have been obvious to omit the step or element (Omission of an Element and its Function  MPEP §2144.04(II)), and since the office considers removing the element setting an initial operating condition for the pixels in the display is omission of a step or an element that is not desired or required, the office therefore finds it would have been 

With regard to claims 2 and 10:
Pending Application 16914533
Patent #10,699,624
Claims 2 & 10
the controller is programed further to setting the operating condition by an application or algorithm controlling the power, temperature or other display factor.
Claims 2 & 10
said initial operating value is set by an application or algorithm controlling the power, temperature or other display factor.


Although claims 2 and 10 of the present application are not identical to claims 2 and 10 in Patent No. 10,699,624, they are not patentably distinct from each other for the following reason. 
Although the office finds no specific disclosure in the claims 2 and 10 in Patent No. 10,699,624 wherein setting the operating conditions is performed prior to calculating pixel values, since courts have found, that reversing the order of a prior art process steps and selection of any order of performing process steps in the absence of new or unexpected results is prima facie obviousness (Changes in Sequence  MPEP §2144.04(IV)(C)), and since the office finds setting the operating conditions is performed prior to calculating pixel values is a selection of a different order of performing process steps, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include setting the operating conditions is performed prior to calculating pixel values. 

With regard to claims 3 through 8 and 11 through 16:
Pending Application 16914533
Patent #10,699,624
Claims 3 & 11
said pixel values are at least one of compensation data, pixel drive data, pixel luminance data, and pixel current data.



Claims 4 & 12
said threshold criteria is based on at least one of maximum compensation headroom available and aging acceleration factors.







Claims 5 & 13
said predetermined threshold number is the maximum tolerable number of pixels having wrong pixel levels.



Claims 6 & 14
said pixel values include compensation values based on compensating for at least one of non-uniformity of the display, aging, temperature and other display performance factors.



Claims 7 & 15
said adjusting is effected periodically, in response to a predetermined event, or in response to a user-initiated request.




Claims 8 & 16
said operating condition includes a peak luminance programming value.

Claims 3 & 11
said compensation values are at least one of pixel drive data, pixel luminance data, and pixel current data.



Claims 4 & 12
said predetermined threshold compensation value is based on at least one of maximum compensation headroom available and aging acceleration factors wherein the office considers Patent No. 10,699,624’s predetermined threshold compensation value as corresponding with the claimed threshold criteria



Claims 5 & 13
said predetermined threshold number is the maximum tolerable number of pixels having wrong compensation levels.



Claims 6 & 14
said compensation values are based on compensating for at least one of non-uniformity of the display, aging, temperature and other display performance factors.



Claims 7 & 15
said reducing is effected periodically, in response to a predetermined event, or in response to a user-initiated request wherein the office considers Patent No. 10,699,624’s reducing corresponds with the claimed adjusting


Claims 8 & 16
said one or more … operating condition values include a peak luminance programming value.




Response to Arguments
Applicant's arguments with respect to claims 1-16 have been considered but are directed toward newly amended claims and are believed to be answered by and are therefore moot in view of the new grounds of rejection presented above.


Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622